UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6194



AARON HEADSPETH,

                                            Petitioner - Appellant,

          versus


JOYCE K. CONLEY, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Charles H. Haden II, Chief
District Judge. (CA-99-485-5)


Submitted:   June 29, 2001             Decided:   September 11, 2001


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron Headspeth, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Aaron Headspeth appeals the district court’s order denying

relief on his 28 U.S.C.A. § 2241 (West 1994 & Supp. 2000) petition.

We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Headspeth v. Conley, No. CA-99-485-5 (S.D.W.

Va. Jan. 4, 2001).      We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the Court and argument would not aid the decisional

process.




                                                           AFFIRMED.




                                   2